DETAILED ACTION
Claims 1-34 have been cancelled. 
Claims 35-54 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 47-54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Sasaki (US 2019/0113937, effectively filed 2017). 
Regarding claim 47, Sasaki teaches: 
An apparatus for determining a spatial property in a 3D-space, wherein the apparatus comprises: 
an image sensor configured to acquire an image of an external object; (Sasaki [0024] the UAV has a camera and the UAV flies along the wall surface while photographing the wall surface with the camera) and 
a processing unit configured to estimate a position and/or an orientation of the apparatus relative to the external object based on the acquired image and Global Navigation Satellite System, GNSS, information of the external object. (Sasaki [0024], flight control is used from the recognized bright spot in the UAV camera, see also [0031] the total station (projecting the bright spot) is installed at a known position on a global coordinate system used in a GNSS)

Regarding claim 48, Sasaki teaches: 
wherein the processing unit is further configured to generate, based on the estimated position and/or orientation of the apparatus, a control signal for controlling positioning and/or orientation of the apparatus with respect to the external object. (Sasaki [0024] flight control of the UAV is performed using the bright spot)

Regarding claim 49, Sasaki teaches 
The apparatus of claim 47, wherein the acquired image comprises a plurality of signals generated from a plurality of light beams transmitted from a plurality of light emitting beacons forming a pattern. (Sasaki, [0050] flight control of the UAv is performed via a drawn pattern with the bright spot) 



Regarding claim 50, Sasaki teaches: 
The apparatus of claim 49, wherein the processing unit is further configured to estimate the position and/or orientation of the apparatus based on the plurality of signals. (Sasaki, [0050] flight control of the UAv is performed via a drawn pattern with the bright spot)

Regarding claim 51, Sasaki teaches: 
The apparatus of claim 47, wherein the acquired image comprises a pattern and the processing unit is further configured to estimate the position and/or orientation of the apparatus based on the pattern. (Sasaki, [0050] flight control of the UAv is performed via a drawn pattern with the bright spot)

Regarding claim 52, Sasaki teaches: 
The apparatus of claim 51, wherein the processing unit is further configured to obtain the GNSS information of the object from the plurality of signals. (Sasaki [0031] the total station (projecting the bright spot) is installed at a known position on a global coordinate system used in a GNSS)

Regarding claim 53, Sasaki teaches: 
The apparatus of claims 47, further comprising a GNSS receiver configured to obtain the GNSS information of the object from the plurality of signals. (Sasaki [0031] the total station (projecting the bright spot) is installed at a known position on a global coordinate system used in a GNSS)

Regarding claim 54, Sasaki teaches:
A method apparatus for determining a spatial property in a 3D-space, wherein the method comprises: 
acquiring, by an image sensor, an image of an external object; (Sasaki [0024] the UAV has a camera and the UAV flies along the wall surface while photographing the wall surface with the camera) and
 estimating a position and/or an orientation of the apparatus relative to the external object based on the acquired image and Global Navigation Satellite System, GNSS. information of the external object. (Sasaki [0024], flight control is used from the recognized bright spot in the UAV camera, see also [0031] the total station (projecting the bright spot) is installed at a known position on a global coordinate system used in a GNSS) 
Allowable Subject Matter
Claims 35-46 are allowed. 
Regarding claim 35, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein a first object in the 3D-space comprises a pattern on it, wherein the physical pointer is configured to contact a surface area of a second object in the 3D-space, wherein the camera is configured to capture at a position of the camera with respect to the first object, image data comprising an image of the pattern, and 
wherein the position and orientation measurement system is configured to determine a heading, position, verticality, attitude, and/or inclination of the camera based on the image of the pattern, and determine, based on the determined heading, position, verticality attitude, and/or inclination of the camera and a relative position of the physical pointer with respect to the camera, the spatial property of the surface area by the physical pointer. 
Claim 36 depends from claim 35 and is therefore also allowed. 
Sasaki ( US 2019/0113937) teaches the navigation of an unmanned aerial vehicle by following a projected bright spot (physical pointer) along a wall (second object in the 3D-space). However, Sasaki fails to teach the determination of a spatial property of the wall based on upon the determined heading, position, verticality, attitude, and/or inclination of the camera as claimed. 

Regarding claim 37, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
placing the physical pointer into contact with a surface area of a second object in the 3D-space; 
capturing at a position of the camera with respect to the first object, image data comprising an image of the pattern; 
determining, by the position and orientation measurement system, a heading, position, verticality, attitude and/or inclination of the camera based on the image of the pattern; and 
determining, based on the determined heading, position, verticality, attitude, and/or inclination of the camera and a relative position of the physical pointer with respect to the camera, the spatial property of the surface area contacted by the physical pointer. 
Claim 38 depends from claim 37 and is therefore also allowed. 
Sasaki ( US 2019/0113937) teaches the navigation of an unmanned aerial vehicle by following a projected bright spot (physical pointer) along a wall (second object in the 3D-space). However, Sasaki fails to teach the determination of a spatial property of the wall based on upon the determined heading, position, verticality, attitude, and/or inclination of the camera as claimed. 

Regarding claim 39, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the pattern projector is configured to project a pattern on a surface area of an object in the 3D-space, wherein the camera is configured to capture, at a position of the camera with respect to the pattern, image data comprising an image of the pattern, 
wherein the position and orientation measurement system is configured to determine a heading, position, verticality, attitude, and/or inclination of the camera based on the image of the pattern and direction on which the pattern is projected, and determine, based on the determined heading, position, verticality, attitude, and/or inclination of the camera and the direction on which the pattern is projected, the spatial property of the surface area. 
Claims 40-42 depends from claim 39 and is therefore also allowed. 
Sasaki ( US 2019/0113937) teaches the navigation of an unmanned aerial vehicle by following a projected bright spot (physical pointer) along a wall (second object in the 3D-space). However, Sasaki fails to teach the determination of a spatial property of the wall based on upon the determined heading, position, verticality, attitude, and/or inclination of the camera as claimed. 

Regarding claim 43, neither the closest prior art, nor any reasonable combination thereof, teaches: 
projection, by the pattern projector, a pattern on a surface area of an object in the 3D-space; 
capturing, at a position of the camera with respect to the pattern, image data comprising an image of the projected pattern on the surface; 
determining, by the position and orientation measurement system, a heading, position, verticality, attitude, and/or inclination of the camera based on the image of the projected pattern on the surface area and a direction on which the pattern is projected; and 
determining based on the determined heading, position, verticality, attitude, and/or inclination of the camera and the direction on which the pattern is projected, the spatial property of the surface area. 
Claims 44-46 depend from claim 43 and are therefore also allowed. 
Sasaki ( US 2019/0113937) teaches the navigation of an unmanned aerial vehicle by following a projected bright spot (physical pointer) along a wall (second object in the 3D-space). However, Sasaki fails to teach the determination of a spatial property of the wall based on upon the determined heading, position, verticality, attitude, and/or inclination of the camera as claimed. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.




























Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666